Citation Nr: 1206256	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 07-17 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for acid reflux with Barrett's esophagus, to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974 and from January 1977 to July 1978; he served in Vietnam from September 1971 to August 1972.

This matter was last before the Board of Veterans Appeals (Board) in September 2010, on appeal of a February 2007 rating decision by the Cleveland, Ohio Regional Office (RO). 

The Virtual VA paperless claims processing system has been reviewed for additional documents pertinent to the present appeal. Relevant VA treatment notes within that system are discussed below with the other evidence of record.

Subsequent to the issuance of a December 2011 Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claim on appeal. Although this material has not been reviewed by the RO, the Veteran submitted a waiver of RO jurisdiction in January 2012, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1. The Veteran has been diagnosed with acid reflux with Barrett's esophagus.

2. He is competent to report the circumstances of his service and his symptoms, but he is not qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.

3. Service treatment records are silent for any complaints of acid reflux.

4. The report of a September 2010 VA examination is competent evidence that the Veteran does not experience acid reflux with Barrett's esophagus as the result of his active duty service.

4. The preponderance of the evidence reflects that the Veteran does not have acid reflux with Barrett's esophagus due to any incident of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acid reflux with Barrett's esophagus are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A November 2006 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment from VA and private health care providers. Although the claims file reflects that additional private treatment records may remain outstanding, this matter was remanded in September 2010 for the purpose of assisting the Veteran in the gathering of these records. The Board directed that the Veteran be provided with forms authorizing the release of treatment records from his identified private physician. The record reflects that the forms were sent to him with a letter later that month; there is no indication that he did not receive the letter, but he did not respond to VA. Additional VA treatment records were gathered and added to the record.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). As the RO made an attempt to obtain authorization for the release of any additional outstanding private records, the Board finds that all action and development directed in the September 2010 remand has been substantially completed. Dyment v. West, 13 Vet.App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet.App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall). 

The claims file also contains the report of a September 2010 VA examination. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). Although the September examination report does not reflect review of the claims file, an October 2010 addendum does reflect the examiner's review of the full record. The report also reflects interview with, and examination of, the Veteran. The examination is adequate and the results are sufficient. The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).


Service Connection

The Veteran contends that he was exposed to Agent Orange during his service in Vietnam and that exposure resulted in his Barrett's esophagus. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran is presumed to have been exposed to herbicides during his Vietnam service, but there is no competent, credible evidence linking that exposure to his acid reflux with Barrett's esophagus. There also is no medical evidence linking that diagnosis to any other incident of his service. 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. Gastroesophageal reflux disease (GERD), acid reflux, and Barrett's esophagus are not listed at 38 C.F.R. § 3.309(e). Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). There is no evidence, and the Veteran does not contend, that his GERD, acid reflux, or Barrett's esophagus manifested during service or within one year of his discharge from active duty.

The Veteran's service treatment records reflect no complaints of, or treatment for, acid reflux. He reported experiencing no indigestion on self reports of medical history completed at the times of his enlistment and discharge from service. Examinations completed at those times and in January 1973 and April 1975 showed no diagnoses of acid reflux or indigestion. Service personnel records show that he served in Vietnam from September 1971 to August 1972.

In April 1995, the Veteran reported stomach problems to his private physician. The treatment note observes "reflux symptoms" and shows a prescription for Prilosec. A March 2002 private treatment note reflects a diagnosis of GERD and continuing prescription for Prilosec.

An August 2004 VA treatment note observes that the Veteran was taking Prilosec. In April 2005, the Veteran informed a VA physician that he experienced acid reflux approximately two (3) or three (3) times a week. He reported that condition began about eight (8) or nine (9) years earlier. In January 2006, he received a VA gastrointestinal consultation due to refractory GERD. He was prescribed a new medication and advised to return in three (3) months. In June 2006, an esophagogastroduodenoscopy (EGD) was performed. Biopsy results were consistent with Barrett's esophagus. In August, he reported good control of his reflux symptoms, but abdominal and side pain; he was noted to have possible functional dyspepsia. 

The Veteran wrote to VA in December 2006. He stated that medical professionals had informed him that "they had no way of knowing for sure if [his] problems were associated with exposure to Agent Orange." In June 2007, he wrote that he "believe[d] with more research it could well be found that Agent Orange could well be a cause [of Barrett's esophagus]."

In July 2007, the Veteran underwent a VA Agent Orange Registry examination. The examination report reflects that he was presumed to have been exposed to Agent Orange due to his service in Vietnam. The examiner noted that he reported an approximate 15 year history of GERD and now had Barrett's esophagus, but the report did not establish any etiological relationships to herbicide exposure.

Subsequent VA treatment notes reveal intermittent check-ups for his GERD and Barrett's esophagus with continuing medication treatment. Additional EGDs were performed, which confirmed the diagnosis of Barrett's esophagus and showed a small hiatal hernia. None of the VA or private treatment notes associated with the claims folders reflect any opinion as to the etiology of the Veteran's esophageal conditions, but show repeated advisements to the Veteran to change his lifestyle (i.e. to decrease his coffee and alcohol consumption).

He was afforded a VA examination in September 2010. The examination report reflects review of the VA treatment record, interview with the Veteran, and an examination. The examiner noted that the Veteran indicated his acid reflux began approximately 17 years earlier. After reviewing the VA treatment record and speaking with and examining the Veteran, the examiner diagnosed a small hiatal hernia with Barrett's esophagus. The examiner explained that hiatal hernias occur when part of the stomach pushes through the diaphragm. He noted no medical evidence that the Veteran's gastrointestinal condition had any relationship to any possible in-service exposures. After reviewing the entire claims file in October 2010, the examiner noted no change in his opinion.

In January 2012, the Veteran submitted a report of a December 2011 EGD. The report states that the EGD revealed short-segment Barrett's esophagus, erosive gastritis, and duodenitis. Informational material accompanying the EGD report explains that Barrett's esophagus may be congenital, but usually develops as a result of long-standing GERD. The material also states that, "in a minority of patients (approximately 5-10%), a subpopulation of cells within the red lining (Barrett's esophagus) can progress to become a cancer." 

As noted above, the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure for veterans who served in certain areas. See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309(e). The Veteran is assumed to have been exposed to herbicides, but none of his diagnoses are associated with exposure to herbicides pursuant to 38 C.F.R. § 3.309(e). The Veteran has reported, and the information accompanying the report of his December 2011 EGD indicates, that Barrett's esophagus may lead to cancer in a subset of patients. However, the Veteran has not been diagnosed with cancer and esophageal cancer is not listed among the presumptive diseases at 38 C.F.R. § 3.309(e).

The Board has considered the Veteran's contentions that his diagnoses could be related to Agent Orange exposure, but finds them not competent or probative. The Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his current Barrett's esophagus. The only competent medical opinion evidence of record is the report of the September/October 2010 VA examiner. As that report provides a reasoned medical opinion based on review of the pertinent records, the Board finds it constitutes probative evidence that the Veteran's current hiatal hernia with Barrett's esophagus is not related to his service. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.

The Veteran's contention has been thoroughly researched in accordance with Jandreau, supra. However, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990).


ORDER

Service connection for service connection for acid reflux with Barrett's esophagus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


